Citation Nr: 1241833	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-27 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to an initial compensable rating for the service-connected right foot plantar fasciitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 24, 2005 to January 13, 2009.  He also had subsequent Army National Guard service.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the RO.

The Veteran was scheduled for a June 2011 videoconference hearing with the Board; however, he failed to report for that hearing.  

As he has not provided cause for his failure to appear or requested another hearing, his hearing request is deemed to have been withdrawn, and the Board will proceed with its review.  See 38 C.F.R. § 20.704(d), (e).

This appeal was processed using the Virtual VA paperless claims processing system.   Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record to decide the Veteran's claim.

The RO granted service connection for right foot plantar fasciitis in a March 2009 rating decision and assigned a noncompensable rating effective on January 14, 2009.  

The Veteran was scheduled for VA examinations on July 2010 and August 2010, but failed to report.  The record does not reflect that the Veteran was notified by the RO that he would be scheduled for an examination.  A copy of the notice letters issued to the Veteran scheduling him for the VA examinations are not of record.  

A Report of General Information indicates that VA attempted to contact the Veteran in August 2010 regarding his missed VA examination. 

The Veteran phoned VA in response to the August 2010 message regarding the missed VA examinations.  He informed VA that he did not receive notification of the VA examinations and requested that it be rescheduled.  

The Veteran also updated his address with VA.  There is no indication that VA attempted to reschedule the examination following receipt of the Veteran's updated address.

The Board finds that the Veteran should be scheduled for another VA examination.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran should be contacted at his proper address and informed of the time and place of any such examination prior to the date of the examination.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should have the Veteran scheduled for a VA examination in order to ascertain the current severity of the service-connected plantar fasciitis of the right foot.

The examiner should be provided with the claims folder for consideration, and the examination report should reflect that the claims folder was reviewed.

All necessary testing should be done.  In discussing the Veteran's service-connected right foot plantar fasciitis, the examiner should elicit from the Veteran and record a complete medical history and report detailed finding referable to the service-connected right foot plantar fasciitis.  

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  

The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

